Bullard, J.,

delivered the opinion of the court.
This is an appeal from the refusal of the district judge to grant an injunction to stay proceedings on an execution *273issued in the case of Peytavin vs. Winter, on a judgment pronounced by this court. See 6 Louisiana Reports, 553.
An injunction -willnotbegranted to stay execuSf.* for causes which existed before judgment
plaintiff in exejudgment8** for ed^by^him^in consequence of obstructing- the front lTact land, by stopping certain fromu’overol tackiand claimed by both parties, and the deward™* obtains ^*® ses.aninjunction iowed^hini *&> stay execution on the judgment for damages.
The only question we aré to examine is, whether the petition presented for that purpose, discloses such facts as would authorise the issuing of an injunction. The petitioner represents that the judgment in favor of Peytavin was obtained in error, as the tract of land in dispute is now patented to him by the United States, and that the evidence of his title was rejected on trial, by the parish judge who presided, and who also refused to sign certain bills of exception, although presented to him before the rendition of the judgment, and not three days thereafter, as erroneously supposed by the Supreme Court.
On these allegations, the appellant asked of the District Court to open the judgment and grant an injunction : and, „ „ , J r ° . , , ’ ’ finally, that the premises m dispute might be decreed to be Ms property.
We are of opinion the district judge did not err in refusing . 1 jo o the injunction: no fact is set forth in the petition which arose after the judgment, unless it be the issuing of a patent for the land, in favor of the appellant. The judgment rendered by the District Court was reversed in this, and the question of title expressly left open. The court then considered the gist of that action to be the damages sustained by Peytavin, in consequence of the act of the defendant obstructing the natural drain of waters from his front tract of land, by stopping certain ditches leading from it, over the , , , : 1 • 1 , , , • ,,, , . , , back lands, claimed by both parties. We then considered that the question of title was not fairly before the court by the pleadings, and that so much of the verdict as related to • 1 r • 1 , T , , , , . title, might be disregarded, and so much of it as assessed damages for the trespass, ought not to be disturbed. The question of ownership is, therefore, still open for investigation, under the alleged patent on the one hand, and the purchase from the United States on the other: but the judgment rendered by this court, on the question of damages, must 1 o’ have its effect, whatever may ultimately be shown to be the *274rights of the parties, as to the locus in quo; and we are of opinion the injunction was properly refused.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.